Title: General Orders, 24 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday February 24th 1783
                            Parole Norway.
                            Countersigns Ohio, Pottsgrove.
                        
                        For the day tomorrow Lt Colonel Vandyke.
                        For duty the 8th Massachusetts regement.
                        For 
                        The Non arrival of the Cloathing expected from Europe renders the gratest Oeconomy in that article doubly
                            necessary. The Commander in Chief therefore recommends that the business of turning and repairing the Coats of last year
                            should now be considered as a primary object—in doing which a certain Model as to the fashion and length (for the coats
                            ought to be made something shorter than at present) will be established by the Commanding officer of the Corps, from which
                            there must be no deviation—Should the men in any instance presume to make alterations in the fashion of their Cloathing
                            according to their own whim and caprice, report is to be made thereof by the Inspector that the want of System &
                            Police in such Corps may be publicly noticed. It is expected scarlet Cloth for Cuffs, Capes & perhaps half facings
                            will be furnished, as the Secretary at war has been pleased to give assurances that he will cause a quantity of that
                            cloth, together with a sufficiency of thread to be immediately forwarded from Philadelphia if possible.
                        The Commander in Chief flatters himself he shall see the good taste and attention of the officers as
                            beautifully displayed in the present instance as all the Military virtues have been on every late occasion.
                        A communication a cross the low grounds between the right and left wings of the Army is instantly to be
                            compleated, the Brigadiers and Commanding officers of Brigades will be pleased to meet tomorrow morning eleven o’clock at
                            the Newbuilding to fix upon a plan and take effectual measures for carrying this order into execution. The Genl conceives
                            a passage might be opened in a more elegible direction than that by which it has already been attempted.
                    